SS Marks LLC v Morrison Cohen LLP (2015 NY Slip Op 08090)





SS Marks LLC v Morrison Cohen LLP


2015 NY Slip Op 08090


Decided on November 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2015

Mazzarelli, J.P., Friedman, Renwick, Moskowitz, JJ.


16084 650049/09

[*1] SS Marks LLC, Plaintiff-Appellant,
vMorrison Cohen LLP, et al., Defendants-Respondents.


Schwartz & Ponterio, PLLC, New York (John Ponterio of counsel), for appellant.
Furman Kornfeld & Brennan LLP, New York (A. Michael Furman and Bain R. Loucks of counsel), for respondents.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered April 18, 2014, which, to the extent appealed from as limited by the briefs, granted defendants' motion for summary judgment dismissing plaintiff's complaint alleging legal malpractice, unanimously affirmed, without costs.
Plaintiff failed to show that defendants were negligent or that their alleged negligence was the proximate cause of the alleged damages (see Kaminsky v Herrick, Feinstein LLP, 59 AD3d 1, 9 [2008], lv denied 12 NY3d 715 [2009]). It did not, as is required in any legal malpractice case, establish that defendants "failed to exercise the ordinary reasonable skill and knowledge commonly possessed by a member of the legal profession [or] meet the exacting standard that but for the attorney's negligence the outcome of the matter would have been substantially different" (id., internal quotation marks and citations omitted]). In particular, the documentary evidence refutes plaintiff's claim that defendants failed to advise him of the existence and consequence of a subordination provision added to the lease at issue. Further, defendants' failure to obtain a personal guaranty did not cause plaintiff any damages, as the documentary evidence shows that plaintiff assigned its rights to any guaranty to the lenders on the subject transaction.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 10, 2015
CLERK